Case: 18-60019      Document: 00514607430         Page: 1    Date Filed: 08/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 18-60019                              August 20, 2018
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
DENNIS PIERCE, INCORPORATED; PIERCON, INCORPORATED,

                                                 Plaintiffs - Appellees
v.

LETITIA PIERCE; LETITIA PIERCE, doing business as Pierce Creative
Marketing Service,

                                                 Defendants - Appellants




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 2:16-CV-102


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       This case is an intellectual property dispute among siblings. From 1993
to 1994, Letitia Pierce 1 worked for her brother Dennis Pierce’s intertwined
companies, Dennis Pierce, Inc. (“DPI”), and Piercon, Inc. During that time, she
created a logo that DPI and Piercon have used since. At some point, another of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 The other defendant in this case, Letitia Pierce, Inc., is Letitia Pierce’s sole
proprietorship. This opinion does not distinguish between them. We refer to the individual
witnesses and their parties by their first names, since they share a last name.
    Case: 18-60019      Document: 00514607430        Page: 2    Date Filed: 08/20/2018



                                    No. 18-60019
Dennis’s companies, Pierce Realty, Inc., began to use the logo. Darian Pierce,
Dennis and Letitia’s brother, worked for Pierce Realty. After a falling out over
the management of the company, Dennis transferred ownership to Darian in
2015. 2 Darian continued to use the logo for some time. To protect the logo, DPI
and Piercon applied for a trademark. After receiving their trademark
registration, they sent a cease-and-desist letter to Pierce Realty. Letitia
responded in kind with a cease-and-desist letter of her own demanding
cancellation of the trademark.
      The feuding siblings then decided, literally, to make a federal case out of
it. Letitia’s letter provoked DPI and Piercon to file this lawsuit, seeking
declaratory judgments of rightful ownership of the logo, valid trademark
registration, and non-infringement. Letitia parried with a defense of
fraudulent trademark registration and a counterclaim for copyright
infringement. The district court granted summary judgment in DPI and
Piercon’s favor as to their claim that they did not infringe Letitia’s trademark
rights. During trial, the district court granted judgment as a matter of law
(“JMOL”) in favor of DPI and Piercon as to their remaining claims. Finally, a
jury returned a verdict in DPI and Piercon’s favor as to Letitia’s counterclaim.
Final judgment was entered, and this appeal followed.
      DPI and Piercon assert that we lack jurisdiction to review the summary
judgment order. They observe that the notice of appeal names only the final
judgment, orders relating to jury instructions, and the JMOL order. It is true
that we lack jurisdiction if the plaintiff fails to specify the “judgment, order, or
part thereof being appealed.” United States ex rel. Bias v. Tangipahoa Par. Sch.
Bd., 816 F.3d 315, 327 (5th Cir. 2016) (quoting Fed. R. App. P. 3(c)). “[B]ut we
‘construe a notice of appeal liberally to avoid technical barriers to review.’” Id.

      2 According to Dennis’s unrebutted testimony at trial, Pierce Realty had no going-
concern value and the transfer was a gift.
                                           2
    Case: 18-60019     Document: 00514607430      Page: 3   Date Filed: 08/20/2018



                                  No. 18-60019
(quoting N.Y. Life Ins. Co. v. Deshotel, 142 F.3d 873, 884 (5th Cir. 1998)). An
order designating the final judgment confers jurisdiction as to “any prior orders
leading up to it,” even if the notice designates specific orders in addition to the
final judgment. See id.; Xerox Corp. v. Genmoora Corp., 888 F.2d 345, 348-49
(5th Cir. 1989). The notice of appeal here designates the final judgment, and,
thus, we have jurisdiction to review the grant of summary judgment.
      We review a summary judgment order de novo. Kariuki v. Tarango, 709
F.3d 495, 501 (5th Cir. 2013). Summary judgment is warranted if there is no
genuine dispute of material fact. Fed. R. Civ. P. 56(a). Letitia created the logo
while she was an employee of DPI and Piercon, which have used it for decades
since. She admitted that she has never used the logo for a commercial purpose,
except as an example in her design portfolio. Letitia has therefore failed to offer
any evidence of ownership through commercial use. See Union Nat. Bank of
Tex., Laredo v. Union Nat. Bank of Tex., Austin, 909 F.2d 839, 842 (5th Cir.
1990). Letitia’s sole contention on appeal is that she licensed the logo to DPI
and Piercon, making use unnecessary. But she has not established initial
ownership of the logo, such that she would have the right to license it. Beyond
baldly asserting the existence of a license, she has pointed to no evidence in
the summary judgment record of a licensing agreement or an “implied license”
based on the parties’ dealings. See Exxon Corp. v. Oxxford Clothes, Inc., 109
F.3d 1070, 1076 (5th Cir. 1997). Indeed, all of the evidence belies her claims.
She received no additional consideration (beyond her pay as an employee) for
creating the logo. And she made no effort to exercise control over DPI and
Piercon’s use of the mark. Cf. 3 J. Thomas McCarthy, McCarthy on
Trademarks and Unfair Competition §§ 18:42, 18:43.50, Westlaw (database
updated June 2018) (noting that a licensor has a duty to control the licensee’s
use). In short, there is no evidence of ownership or a licensing arrangement.


                                        3
     Case: 18-60019       Document: 00514607430         Page: 4    Date Filed: 08/20/2018



                                      No. 18-60019
       We also review the district court’s grant of JMOL de novo. EMJ Corp. v.
Hudson Specialty Ins. Co., 833 F.3d 544, 547 (5th Cir. 2016). JMOL is
appropriate when there is insufficient evidence for a reasonable jury to find in
a party’s favor. Id. To disprove the presumptive validity of the trademark, see
15 U.S.C. § 1115(a), Letitia relied on a defense of fraudulent registration. “To
succeed on a claim of fraudulent registration, the challenging party must prove
by clear and convincing evidence that the applicant made false statements with
the intent to deceive the licensing authorities.” Meineke Disc. Muffler v. Jaynes,
999 F.2d 120, 126 (5th Cir. 1993). Letitia points to Dennis’s awareness that
Pierce Realty was using the logo. In her view, that shows that he lied when he
swore in his application that no other party had the right to use the logo. But
Dennis explained at trial that he believed that Pierce Realty had no right to
use the logo. According to his unrebutted testimony, he sought trademark
protection precisely to stop that use. Moreover, DPI and Piercon introduced
emails showing that when Dennis transferred Pierce Realty to Darian, they
agreed that the “[o]nly asset that goes with [the] Corporation is [the] RV” out
of which it was operating. 3 Against this, Letitia offers only a tenuous inference
built upon Dennis’s knowledge that Pierce Realty was using the logo. Cf. Star
Sci., Inc. v. R.J. Reynolds Tobacco Co., 537 F.3d 1357, 1366 (Fed. Cir. 2008)
(holding that intent may be proven circumstantially, “[b]ut such evidence must
still be clear and convincing, and inferences drawn from lesser evidence cannot
satisfy the deceptive intent requirement”). As a result, Letitia has failed to
prove fraudulent intent by clear and convincing evidence.




       3 Letitia invokes the parol evidence rule, arguing that we may not consider these
emails. That confuses the issues. Letitia’s accusation of fraud put Dennis’s intent in issue.
See Meineke Disc. Muffler, 999 F.2d at 126. The emails were relevant and admissible to prove
that Dennis did not believe that the transfer of Pierce Realty to Darian included a right to
use the logo.
                                             4
    Case: 18-60019      Document: 00514607430       Page: 5    Date Filed: 08/20/2018



                                    No. 18-60019
      For the foregoing reasons, we AFFIRM. 4




      4Letitia does not mention her copyright infringement claim on appeal and has thus
abandoned it. See Yohey v. Collins, 985 F.2d 222, 224 (5th Cir. 1993).
                                          5